Johnston, C. J.
(concurring) : I concur in the reversal, but dissent from the view that a liability for rent was shown, and also that mere occupation of premises implies a promise to pay rent. The plaintiff, her mother and stepfather constituted a family, and together occupied the premises. There was no agreement that rent should be paid, and none was ever claimed or demanded until the family relation was ended. There was no liability to pay rent unless ..the relation of landlord and tenant existed. It did not exist unless it was based upon a mutual intention to form that relation, and there must have been an agreement, either express or implied. It will never be implied where the conduct and relations are inconsistent with its existence. Where the family relation *333exists, as it did here, it is well settled in Kansas that one member of a family has no right of action against another for wages on one side, nor, on the other side, for board or lodging. Nor is there a right of action for anything furnished by one to the other as a member of the family, unless there is an express contract that such payment is to be made. (Ayers v. Hull, 5 Kan. 419; Greenwell v. Greenwell, 28 id. 675; Ensey, Ex’r, v. Hines, 30 id. 704, 2 Pac. 861; Shane v. Smith, 37 id. 55, 14 Pac. 477; Wyley v. Bull, 41 id. 206, 20 Pac. 850; Collyer v. Collyer, 113 N. Y. 442, 21 N. E. 114; Tinder v. Davis et al., 88 Ind. 99; Gorrell v. Taylor, 107 Tenn. 568, 64 S. W. 888; Fleming v. Hughes, 6 South. [Miss.] 842; 1 Beach, Cont. 788.) Within the rule of these cases no liability for rent was shown, and the jury should have been so advised.
Smith, J., concurring in views expressed by Johnston, C. J.
Burch, J., not sitting, having been of counsel in the subject-matter of the action.